Case 8:18-cr-00009-PJM Document 53-1 Filed 09/09/19 Page 1 of 2

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between in or about February 2014 and in or about July 2017, in the District of Maryland
and elsewhere, the Defendant, THOMAS LEE KEYES, a/k/a “Mac,” a/k/a “Richard Lee
Dantzler,” a/k/a “Mark Anton Johnson” (“KEYES”), combined, conspired, and agreed with
numerous others to distribute and possess with the intent to distribute quantities of heroin and
cocaine base (“crack”) in Maryland and the District of Columbia. KEYES obtained the narcotics
from various sources of supply in the District of Columbia and Maryland. KEYES distributed
quantities of heroin and crack on an almost daily basis to his customer base, including but not
limited to Individuals | through 4, first from his residence on Davidson Road in Hyattsville,
Maryland, and later from a condominium unit in Beltsville, Maryland, and hotels along Route | in
College Park, Maryland. At the hotels, KEYES rented rooms or had others rent rooms where he
used, stored, and sold drugs. At times, KEYES hand delivered the narcotics to his customers at
their homes. KEYES sold heroin in one-half gram to multi-gram quantities, and crack in one-half
gram to 8-ball (approximately 3.5 grams) quantities.

KEYES sold heroin to Individual 1 about five times per month for two years
(approximately April 2015 to April 2017), totaling approximately 210 grams of heroin, and sold
crack to Individual | about five times per month for a year (approximately April 2016 to April
2017), totaling approximately 60 grams.

KEYES sold heroin and crack to Individual 2 for about two months, totaling approximately
120 grams of heroin and 210 grams of crack. Individual 2 purchased $300 in narcotics on an almost
daily basis, which included a combination of heroin (two to three grams) and crack (an 8-ball).

KEYES sold heroin and crack to Individual 3 from approximately February 2014 to April
2014 and again from approximately June 2016 to January 2017. In 2014, Individual 3 purchased
narcotics from KEYES two times per week for about six weeks, totaling about 120 grams of heroin
and 42 grams of crack. During the 2016 to 2017 period, Individual 3 purchased narcotics from
KEYES, totaling approximately 45 grams of heroin and about 45 grams of crack.

KEYES sold heroin and crack to Individual 4 on an almost daily basis from approximately
January 2016 to January 2017, which totaled approximately 100 grams of heroin and about 100
grams of crack.

On June 20, 2017, following KEYES’s arrest at a hotel in College Park, Maryland,
KEYES waived his Miranda rights admitted that he went by the name “Mac” on the street and
sold drugs.
Case 8:18-cr-00009-PJM Document 53-1 Filed 09/09/19 Page 2 of 2

Based upon the duration of the offense, law enforcement surveillance, cellular telephone
evidence, and information provided by individuals, at least 700 grams of heroin and at least 525
grams of cocaine base were foreseeable and within the scope of KEYES’s agreement.

SO STIPULATED:
|

(Ne pte lricl « Zr, \4
ednifer R. Sykes’ J “7 \ q \ 4
isti N. O° Malley (_)

Assistant United States Attorneys

Thomas Lee Keyes
Defendant

 

10
